NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ROBERT P. TEELING,                             )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-194
                                               )
GREEN TREE SERVICING, N.A.,                    )
                                               )
             Appellee.                         )
                                               )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Pasco
County; Declan Mansfield, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing); and Latasha Scott
of Lord Scott, PLLC, Tampa (withdrew after
briefing).

Robert P. Teeling, pro se.

John D. Cusick of Phelan Hallinan Diamond
& Jones, PLLC, Fort Lauderdale, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.